Citation Nr: 0301840	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  96-13 548	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned following a grant of service connection for a right 
knee condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to August 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating action that granted 
service connection and assigned a noncompensable rating for a 
right knee condition.  The veteran's notice of disagreement 
with the assigned rating was received in January 1996.  A 
Statement of the Case was issued in January 1996.  The 
veteran perfected his appeal in January 1996.  Because the 
veteran's appeal stems from the veteran's disagreement with 
the initial evaluation assigned following a grant of service 
connection, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

This matter was previously before the Board in November 1997 
and February 2000.  


REMAND

In a VA Form 9 received in January 1996, the veteran 
indicated his desire for a hearing before a Member of the 
Board at the RO.  A Board remand of November 1997 directed 
the RO to schedule the veteran for a Travel Board or 
videoconference hearing.  By letter of March 1998, the RO 
notified the veteran at his then address of record about 
various hearing options.  The letter was returned by the U.S. 
Postal Service as undeliverable, but noted a forwarding 
address to a post office box in Garden City, Michigan.  
Thereafter, the RO wrote to the veteran utilizing the Garden 
City post office box address and scheduled him for a hearing 
on March 3, 1999.  The veteran did not appear at the 
scheduled hearing.  However, by letter received on March 15, 
1999, the veteran requested another opportunity for a hearing 
before a Member of the Board.  Additionally, and more 
importantly, the letter noted a new address in Westland, 
Michigan.  

Under the provisions of 38 C.F.R. § 20.704, the veteran's 
request for a new hearing was granted.  Although a May 1999 
report of contact indicates that the veteran desired a 
videoconference hearing, there is no signed waiver of the 
right to an in-person hearing before a Member of the Board of 
record.  A September 1999 letter from the RO notified the 
veteran for that a hearing before a Member of the Board at 
the RO was scheduled for November 1, 1999.  Unfortunately, 
the letter was sent to the veteran's prior address of record.  
He did not appear for the scheduled hearing.  

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

Even though this matter has been remanded by the Board on two 
prior occasions, the interests of due process demand that the 
veteran be given an opportunity to present evidence and 
argument pertinent to his claim during a Board hearing.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action: 

Schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.  Unless the veteran 
indicates (preferably, in a signed 
writing) that he no longer wants a 
hearing, the hearing should be held, and 
the claims file thereafter returned to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 






Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




